PD-1396-14
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                           Transmitted 5/15/2015 4:02:20 PM
                                                                             Accepted 5/15/2015 4:44:48 PM
                                                                                             ABEL ACOSTA
                                                                                                     CLERK



                        NICHOLAS “NICO” LaHOOD
                              Criminal District Attorney
                                   Bexar County, Texas
                                                                            May 15, 2015
                                           May 15, 2015

Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Austin TX 78711

       Re:    Ford v. State, No. PD-1396-14; additional authority

Dear Mr. Acosta:

      I will be calling one additional case to the Court’s attention during my oral
argument in this case on Wednesday, May 20th:

      United States v. Davis, ___ F.3d ___, No. 12-12928 (11th Cir. delivered May 5,
2015). Please provide this information to the judges.

      Thank you for your help. If I need to provide any more information, please give
me a call.

                                                     Very truly yours,

                                                     /s/ Jay Brandon




copy: Cynthia Orr, attorney for appellant

    Paul Elizondo Tower  101 W. Nueva Street, 4th Floor  San Antonio, Texas 78205-3030
                                     (210) 335-2311
                             For Victim Assistance call (210) 335-2105